Appellant, alleging, etc., that it held a judgment in which there was no waiver, etc., of exemptions, etc., against one E. H. Maddox, procured a writ of garnishment to be issued and served on appellee, etc. Code 1923, c. 298.
No notice of this writ of garnishment was ever served upon the defendant E. H. Maddox (Code 1923, § 8056), who is shown to have been a resident of the state at the time of the issuance and service of said garnishment writ, and, for aught appearing, presumably, ever since (22 C. J. 86).
Because of the failure to serve notice upon said defendant, the judgment of the lower court in favor of garnishee appellee must be affirmed, regardless of the legal merit, vel non, of the contentions advanced by the respective parties to this appeal. Hurt et al. v. Knox, 220 Ala. 448, 126 So. 110. And it is so ordered.
Affirmed. *Page 462